 WALKER BOAT YARD309Walker Boat Yard, Inc. and District 2, Marine En-gineers Beneficial Association, Associated Mari-time Officers, AFL-CIO, Petitioner. Case 9-RC-1419114 December 1984DECISION ON REVIEWBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 16 February 19831 the Regional Director forRegion 9 issued a Decision and Direction of Elec-tion in this proceeding.2 Thereafter, in accordancewith Section 102.67 of the National Labor Rela-tions Board Rules and Regulations, the Petitionerfiled a timely request for review.By telegraphic order dated 15 April 1983 theBoard granted the Petitioner's request for reviewon the unit issue. The election was stayed pendingdecision on review.3 The 'Employer filed an oppo-sition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has carefully considered the entirerecord, including the submissions of the parties inthis case, and has decided to affirm the Decisionand Direction of Election by the Regional Directorfor the following reasons. .The Employer is a Kentucky corporation pri-marily engaged in the repair and overhaul of boatsand barges. The Employer's repair operations areconducted in the Walker Boat Yard facility (theboatyard), a self-contained compound located onthe 'banks of the Tennessee River in Paducah, Ken-tucky.Encompassed within the boatyard is the drydockarea, machine shop, diesel engine shop, and electri-cal shop. Each is located within several hundredfeet of the other. The drydock is an open areaalong the river with the electrical shop adjacent to' Plant Bargaining Committee for the Employees of the Dry Docksand Repair Operations, for Walker Boat Yard, Inc was allowed to inter-vene in this proceeding2 The unit found appropriate by the Regional Director consists of allproduction and maintenance employees, including all dry dock, machineshop, diesel repair and electrical shop employees employed by the Em-ployer at its Paducah, Kentucky facility, excluding all office clerical em-ployees and all professional employees, guards and supervisors as definedin the Act The Petitioner by its petition sought to represent a unit limit-ed to approximately 11 employees, including all mechanics, mechanicshelpers, and diesel repairmen employed by the diesel repair division atthe Employer's Paducah, Kentucky facility Alternatively, the petitionerindicated its willingness to proceed to an election in any unit found ap-propnate The Employer and IntervenOr contended that only' an overallunit of the diesel shop, machine shop, electrical shop, and drydock em-ployees was appropriate3 The Board denied the Employer's request for review of the RegionalDirector's finding that there is no contract bar to the filing of this peti-tionit. The machine shop and diesel shop are located inseparate buildings.The Employer's boatyard business is a function-ally integrated operation with a significant level Ofinterdependence between employees assigned tovarious repair functions. Normally boats aredocked for repairs alongside the boatyard on theriver and the employees work together to repairthe vesse1.4 The drydock employees repair the hullor bottoms of the boats. Diesel shop employeesrepair, maintain, and overhaul or, rebuild the boatengines. The machine shop employees resurface orreshape salvageable engine parts used by the dieselshop employees. The machine shop employees alsowork on parts of the tail and rudder shafts. Theelectrical shop employees perform electrical work,including disconnecting and rewiring the boat gen-erators.In preparing for their repair functions, the dieselshop employees and machine shop employees relyon the drydock employees for assistance, Thus, ifan engine must be removed from the boat for re-pairs, the drydock employees may operate cranesto perform this task. Other drydock employeesmay assist in the removal process and in the trans-porting of the engine to the diesel shop. Drydockemployees also may be called on to cut away ob-structions which block the diesel shop employees'access to the engines to be repaired. Machine shopemployees are assisted by the drydock employeeswhen removing shafts and propellers from boatsfor repair in the machine shop.We find therefore, in agreement with the Re-gional Director, that in the context of the overallboatyard operation, the work of the diesel shopemployees is not functionally distinct.3 Rather, weconclude that the diesel shop employees' work isnecessarily integrated with and dependent on workperformed by other boatyard employees in the unitfound appropriate by the Regional Director.The bargaining history here further supports theinclusion of the diesel employees in the broaderunit found appropriate. The unit employees havebeen covered by a series of collective-bargainingagreements dating back to 1968, except for a briefperiod from 1969 to 1972.6 The earlier agreements4 Boats may also be raised out of the water or "dry docked" to berepaired5 While our dissenting colleague notes that there is no interchange offunction between the diesel shop employees and the other unit employ-ees, It is quite clear from the record that the diesel shop employees couldnot perform significant parts of their work without the assistance of thedrydock and machine shop employees Although the diesel shop employ-ees are primarily concerned with repair and overhaul of the diesel en-gines, they rely on the work of the machinists and on others in success-fully carrying out the overall functions of the Employer's boatyard6 As found by the Regional Director the bargaining unit was repre-sented by the UAW in 1968 and 1969 and encompassed all hourly em-Continued273 NLRB No. 46 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Intervenor made specific reference todiesel engine mechanics, while the latter agree-ments contained wage levels for "mechanics." Var-ious provisions make reference to all "employees"and it is undisputed that the contractual benefits forvacation, holidays, and insurance coverage are re-ceived by all -emploYees.7In view Of the foregoing, and based on therecord as a Whole, We conclude that the RegionalDirector's finding that the diesel shop employeeslack a sufficient ,separate community of interest tojustify separate representation must be affirmed.8ACcordingly; the DeOision and Direction ofElection is affirmed.The case is remanded to the Regional Directorfor Region 9 for the purpose of conducting an elec-tion pursuant to his Decision and Direction ofElection.9 Those eligible to vote are those in theunit who were employed during the-payroll periodending immediately -before the date of the issuanceof this Decision on Review.' •MEMBER ZIMMERMAN, dissenting.† Contrary to my colleagues, I do not find theEmployer's- Walker Boat Yard (the boatyard), in-cluding a drydock area, machine shop, diesel -repairshop, and electrical shop, to constitute a functional-ly integrated operation with such a significantdegree of interdependence between employees asto render inappropriate the separate diesel repairshop unit sought by the Petitioner. Accordingly,on the facts discussed below, I Would reverse theployees, including those in the diesel slop In 1972 the Employer recog-nized the Intervenor and since then has executed ,a series of agreements,all of which, in our view, covered the overall unit including mechanics, aclassification which embraces the soukht diesel shop') employees7 While the record shows thdt the wage schedules have not alwaysbeen followed for diesel mechanics;and that some discretion in this areahas been left to the diesel shop manager, It is clear that diesel as well asmachine shop employees enjoy wages that aie 8 to 10 percent higherthan those received' by drydock employees This divergence from thecontractual rates does not, in our opinion, demonstrate that they have notbeen part of the contractual bargaining history8 Since we, contrary to our dissenting colleague, have found that theseries of collective-bargaining agreements did not exclude the diesel shopemployees from coverage, we view the Petitioner's request for a separateunit of diesel shop employees as a petition for severance In addition tothe factors enumerated above, severance is further unwarranted in viewof the Regional Director's finding that the diesel shop employees' skillsare not sufficiently specialized to justify the establishment of a separatecraft unit Moreover, despite the limited contractual variances applicableto the diesel shop employees noted in the dissent, the long bargaining his-tory on a yard-wide basis favors inclusion of these employees in thebroad historical unit found appropriate' by the Regional Director ratherthan the narrow petitioned-for unit Mallinckrodt Chemical Works, 162NLRB 387 (1966) In agreeing with his colleagues that the employeessought here are not severable as a separate craft unit, Member Hunterdoes not endorse Malhnckrodt Chemical Works, supra, in its entiretyAs indicated in the Regional Director's decision, further processingof this case to an election is contingent on the Petitioner submitting anadditional showing of interest for the unit found appropriate According-ly, the Petitioner must submit a sufficient showing of interest within 10days of this decision or the petition will be dismissed, absent withdrawali• [Excelsior footnote omitted from publication]Regional Director and direct an election in the pe-titioned-for diesel repair 'shop unit.The diesel repair shop was identified by the par-ties at the hearing as a separate department. It isphysically situated in a separate building located inthe boatyard compound. Its employees, includingmechanics, mechanics helpers, and diesel repair-men, are separately supervised by the diesel depart-ment manager and two supervisory foremen. Dieseldepartment employees are specially trained torepair diesel engines. They are the only employeesof the Employer who repair, maintain, overhaul,and rebuild diesel and other engines for the Em-ployer and its customers, including diesel enginemanufacturers for whom diesel department em-ployees do warranty work. They spend most oftheir time working on engines aboard boats in dry-dock, but do more serious repairs in the dieselshop: They also travel to vehicles broken down onthe road or at construction sites, and go on boardships traveling upriver to do engine repairs. Thediesel 'department repairs most parts itself, sendsothers out to a local contractor, and sends limitedtypes of parts to the machine shop for resurfacing.The diesel department at times engages 'drydockemployees to perform major welding and cut awaywork on drydocked vessels. The record does notclearly establish that the diesel department's reli-ance on other segments of the Employer's oper-ation is regular or substantial. In addition, there isno evidence of employee transfer.-As to terms and conditions of employment, therecord establishes that diesel department employeeswork a day shift, while the drydock and machineshop employees work both a day and afternoonshift. Diesel department employees punch a sepa-rate timeclock, wear distinct uniforms, have a sepa-rate lunch† area '(as do the other departments), andhave their own Christmas party. All employees arepaid out of the same payroll. Insurance and leavebenefits are ,uniform. Seniority is' supposedly com-panywide, but no instance of its application existson the record. Diesel department employees'wages, discuss'ed in detail infra, are 8 to 10 percenthigher than those of drydock employees and com-parable to those of machine shop employees.The .majority finds that the similarities in termsand conditions of employment between the variousdepartments of the Employer are 'the product of aseries of collective-bargaining agreements coveringall of ,the Employer's employees, including those inthe diesel department, and that any deviation fromthe contractually proscribed terms with respect tothe diesel department is not indicative of the factthat the diesel department should not be part of thebroader unit they find appropriate. The facts which WALKER BOAT YARD311ing such high wages. Further, the Employer'sclaim that the contractual wage scale represents theminimum to be paid diesel department employees,and is to be supplemented by unspecified merit in-creases and increases to keep department employ-ees 10 cents above local "like-type" industry, is to-tally unsubstantiated.Other provisions also indicate that the contractwas not designed to apply to diesel department em-ployees. Thus, the contract provides for threeshifts, the first to run from 6 a.m. to 2:30 p.m.•thediesel department works one shift beginning at 7a.m. and ending at 3:30 p.m. There is no evidencethat the companywide seniority provision has everbeen applied. The contract provides for a commit-teeman to serve the entire Company, but the desig-nated individual never solicited the views of dieseldepartment employees concerning proposals in ad-vance of contract negotiations and has not been in-volved in diesel department grievance meetings.Also significant is the fact that diesel departmentemployees were never involved in contract negoti-ations or ratification of the latest contract.In sum, considering the Erhployer's identificationof the diesel department as a separate department;the separate superVision; the distinct job 'functionsof the diesel department employees; the lack of em-ployee interchange between diesel department em-ployees and other yard operations; and the limitedapplicability of the Collective-bargaining agreementto diesel department employees evidenced in partby their many different terms and conditions of em-ployment, I conclude that 'the diesel departmentconstitutes an identifiable and homogeneous groupwith a community of interest separate and distinctfrom other boatyard employees.3 Accordingly, Ifind that the diesel department constitutes a unitappropriate for collective-bargaining purposeswithin the meaning Of Section 9(.3) of the Act.follow, however, show that for some time thediesel department has not been treated as coveredby any collective-bargaining agreement.' The ab-sence of such coverage, while all other boatyarddepartments are covered by the contract, furthersupports a finding that a separate diesel departmentunit is appropriate.In 1968, the United Auto Workers (UAW) wascertified by the Board as the representative of aunit of all production and maintenance employeesin the boatyard. A contract of approximately 1year was executed, but shortly before its expirationthe UAW went on strike. In 1969, the UAW dis-claimed interest in representing the boatyard em-ployees. In 1972, the Employer voluntarily recog-nized the Intervenor.2 A series of four similar col-lective-bargaining agreements between the Em-ployer and the. Intervenor followed, the latest ex-piring on 1 July 1982. The, contracts contain norecognition clause describing the bargaining unit,and while many benefit provisions, by their terms,apply to "employees" generally, noticeably absentfrom both the 1976 and 1979 agreements are earlierincluded references to "diesel engine mechanics."The wage scale included , is one for mechanics,grades 1 through 6. But, any argument that thisreference to mechanics is an abbreviation , for thediesel engine mechanic classification is underminedby the Employer's testimony that all employees areclassified as "mechanics."Beyond' the Employer's own admission that thecontractual wage schedule and increase provisionshave not always been followed -to set the wages ofdiesel department employees, there is evidence thatdiesel department wages are set directly by thediesel department manager: This may explain whyseveral in the department receive wages at orabove the contractual maximum even though theydo not possess the contractually enumerated skillsof fitting, burning, and welding requisite to receiv-' The Board denied the Employer's request for review of the RegionalDirector's-finding that there is no contract bar to the filing of this peti-tion-2 See Walker's Fuel & Service Ca, 208 NLRB 158 (1974)3 In view of my conclusion that the terms and conditions of employ-ment enjoyed by diesel shop employees have not been determined by col-lective bargaining for the broader unit, I do not view this as a severance'case which would be controlled by application of the criteria of Mal-lawkroch Chemical Works, 162 NLRB 387 (1966)